Case 1:19-cr-00493-SAG Document9 Filed 10/22/19 Page 1of11
U.S. Department of Justice

United States Attorney
“4 - District of Maryland
: Southern Division

 

 

Paul A. Riley Mailing Address: Office Location: DIRECT: 410-209-4959
Assistant United States Attorney 36S. Charles Street, 4th Floor 36 §. Charles Street, 4th Floor MAIN: 410-209-4800
Paul. Riley@usdoj.gov Baitimore, MD 21201 Baltimore, MD 21201
co ~~, 2
~< =
October 22, 2019 po
2 Pr
David Fischer, Esq. cece
Fischer & Putzi Law Office me }
7310 Ritchie Hwy # 300 ey TD LL
1 . oO Sa = 5
Glen Burnie, MD 21061 MomS pny
c . °° +
. . — oO =
Re: United States v. Wenbo Wang, Criminal No. SAG-19-493 “< ~~ S

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
Agreement”) that has been offered to your client, Wenbo Wang (hereinafter “Defendant”), by the
United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by October 25, 2019, it will be deemed withdrawn. The terms of the
Agreement are as follows:

Offense(s) of Conviction

1. The Defendant agrees to plead guilty to Count One of the Superseding Information
now pending against the Defendant, in which the Defendant is charged with Use of Interstate
Facilities to Promote an Enterprise Involving Prostitution Offenses in violation of 18 U.S.C. §
1952(a)(3). The Defendant admits that she is, in fact, guilty of this offense and will so advise the
Court.

Elements of the Offense(s)

1. The elements of the offense(s) to which the Defendant has agreed to plead guilty,
and which this Office would prove if the case went to trial, are as follows: That on or about the
time alleged in the Superseding Information, in the District of Maryland,

a. First, the Defendant knowingly used a facility of interstate commerce;

b. Second, the Defendant’s use of such a facility was with the intent to promote an
unlawful activity, ie., a business enterprise involving prostitution in violation of the laws of the
State of Maryland; and

c. Third, the Defendant performed or attempted to perform an unlawful act that
promoted the unlawful activity.

‘

Rev. August 2018
Case 1:19-cr-00493-SAG Document9 Filed 10/22/19 Page 2 of 11

Peitalties

2. The maximum penalties provided by statute for the offense(s) to which the
Defendant is pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

Minimum | Maximum | Supervised | Maximum | Special
Count Statute Prison | — Prison Release Fine Assessment
18 U.S.C. .
1 § 1952(a)3) N/A 5 years 3 years $250,000 $100
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons

has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine i is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Rey, August 2018
Case 1:19-cr-00493-SAG Document9 Filed 10/22/19 Page 3 of 11

Waiver of Rights

3. The Defendant understands that by entering into this Agreement, the Defendant
sutrenders.certain rights as outlined below:

a. The Defendant has the right to have his case presented to a Grand Jury, which would
decide whether there is probable cause to return an indictment against the Defendant. By agreeing
to proceed by way of Information, the Defendant is giving up that right, and understands that the
charges will be filed by the United States Attorney without the Grand Jury. -

b. If the Defendant had pled not guilty and persisted in that plea; the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

c. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. AJ] twelve jurors
‘ would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

d. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

€. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

f. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

g. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeat” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be

Rev. August 2018 .
Case 1:19-cr-00493-SAG Document9 Filed 10/22/19 Page 4 of 11

admissible against the Defendant during a trial except in a'criminal proceeding for perjury or false
statement.
ri. . d oth. in-at If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty. A bitwa ds bottomed ove ot ign vd, cali Sato aT
PA ae Gd isberhio tL yl rakapa nh etusibes nn outa OF sauto aloedony a ered ia Ta copa
+ huglt uns. isu -By pleading guilty,'the Defendant will'also be giving up certain valuable!
civil rights and may be subject to deportation’‘or other loss of immigration status, including possible .
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or isa naturalized citizen;:pleading guilty. may. have consequences with ‘respect to the
Defendant’s immigration status.*t Under federal -iaw,'conviction for a broad range of crimes can‘
lead to adverse immigration consequences,'including automatic removal from the United States..
Removal and other immigration consequences are the subject of a separate proceeding, however, }
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with ‘certainty the effect of a'conviction on immigration'status: .The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty“: The i
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential t
immigration consequences. 214% sls, te Judit ot9 6 yAD of ehemirgetn oat asso Ulues
vat! ‘yoo on lo ying beAdvisory Sentencing Guidelines Apply vininatry - sm o1 saith bus os
fui esig tat he ingoann edo, Larwevty oe to tents oe 1 botvundae ot blune ge
4, The Defendant understands that the Court will determine a sentencing guidelines»
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at -18-U.8.C."§13551-3742: (excepting 18'U.S.C-"§13553(b)(1) and 3742(e)) and 28
U.S.C.1§§ 991-through 998-7 The Defendant ‘further ‘understands that the: Court :will:impose a:
sentence pursuant toithe!Sentencing Reform ‘Act,’ as excised,’and must take:into account.the :
advisory guidelines range in establishing a reasonable sentence.s 1% a e¢nirsn . twleh aw. me Ay
oth MeO nd tie Jot oe Toru Besoqtin ode seed! Blas mbactol Gory. wort ato.
Factual and Advisory Guidelines Stipulation ba6 Of eds alte

any <SachasThis Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A; which is incorporated by reference hereinJaw -~“od7 te muta l af? hier stub
Pt Ani tar butoo dart ted. aia ali susie hives eon. sy rides et a. code Ibs oO elt
ak Pursuant to the - United “States Sentencing 2 Guidelines :(7U.S.8.G.") °§.
2G1.1(a)(2), the base offense level is 14.
oved bug orbs oft ard atte olivy best cco inoue!) ott sl 7
io Ud -raub, ult rPursuaft to U.S.8.G. § 2G1:1(d) and U.S.S.G.’§ 3D1.4; there is a five level:
enhancement because the offense involvéd more‘than five victims. ares auf Ve Sue at gure ve
LAR foots add weage 01 tdgn ltt ay eat vlontond inpbootsd! vir tiny oneal 6 asgreno
c. Thus, the adjusted offense level for the offense is 19. “whet ob 2 rol adt

sitkyit 22tit ‘d. Acceptance ‘of-Responsibility: “This. Office!does!not oppose a 2-level
reduction in the Defendant’s combined offense level, based upori the Defendant’s apparent prompt -
recognition and affirmative acceptance of personal responsibility for his criminal conduct., This!
Office agrees to'make a motion pursuant to U.S.S.G. § 3E1:1(b) for an additional 1-level decrease:
in recognition of the Defendant’s timely notification of his ihtention to plead guilty. This Office:

Rev. August 2018 AU te aa
Case 1:19-cr-00493-SAG Document9 Filed 10/22/19 Page 5of11

May oppose any adjustment for acceptance of responsibility if the Defendant (a) fails to admit each
and every item in the factual stipulation; (b) denies involvement in the offense; (c) gives conflicting
statements about his involvement in the offense; (d) is untruthful with the Court, this Office, or the
United States Probation Office; (e) obstructs or attempts to obstruct justice prior to sentencing; (f)
engages in any criminal conduct between the date of this agreement and the date of sentencing; or
(g) attempts to withdraw her plea of guilty.

e. Final Offense Level: Therefore, the final anticipated offense level is 16.

6. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

7. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

8. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable period of supervised release, and/or fine considering any appropriate
factors under 18 U.S.C. § 3553(a). This Office and the Defendant reserve the right to bring to the
Court’s attention all information with respect to the Defendant’s background, character, and
conduct that this Office or the Defendant deem relevant to sentencing, including the conduct that
is the subject of any counts of the Information. At the time of sentencing, this Office will move to
dismiss any open counts against the Defendant.

Waiver of Appeal

9. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as foliows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release,.or order of restitution) for any reason {including
the establishment of the advisory sentencing guidelines range, the determination of the

Rev. August 2018
Case 1:19-cr-00493-SAG Document 9 Filed 10/22/19 Page 6 of 11

Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

i. The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and
ib. This Office reserves the right to appeal any sentence below a
statutory minimum.

f -
c. The Defendant waives any and all rights under the Freedom of Information

Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Forfeiture

10. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property derived
from, or otherwise involved in, the offenses.

a. Specifically, but without limitation on the Government's right to forfeit all
property subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United
States all of the Defendant’s right, title, and interest in all items that constitute money, property,
and/or assets derived from or obtained by the Defendant as a result of, or used to facilitate the
commission of, the Defendant’s illegal activities.

b. The Defendant agrees to consent to the entry of orders of forfeiture for the
property described herein and waives the requirements of Federal Rules of Criminal Procedure
11(b)(1)Q), 32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice
regarding forfeiture during the change of plea hearing, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment..

c. The Defendant agrees to assist fully in the forfeiture of the above property.
The Defendant agrees to disclose all assets and sources of income, to consent to ali requests for
access to information related to assets and income, and to take all steps necessary to pass clear title
to the forfeited assets to the United States, including executing all documents necessary to transfer
such title, assisting in bringing any assets located outside of the United States within the
jurisdiction of the United States, and taking whatever steps are necessary to ensure that assets
subject to forfeiture are made available for forfeiture. ©

d. The Defendant waives all challenges to any forfeiture carried out in
accordance with this Agreement on any grounds, including any and all constitutional, legal,
equitable, statutory, or administrative grounds brought by any means, including through direct
appeal, habeas corpus petition, or civil complaint, The Defendant will not challenge or seek review
of any civil or administrative forfeiture of any property subject to forfeiture under this Agreement,

Rev. August 2018
Case 1:19-cr-00493-SAG Document9 Filed 10/22/19 Page 7 of 11

and will not assist any third party with any challenge or review or any petition for remission of
forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

11. . Between now ‘and the date of the. sentencing, the Defendant will not engage in.
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will.
cooperate in the preparation of the presentence report;.and will not move to withdraw from the
plea of guilty or from this Agreement. oF . oot"

12. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ti) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made -
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
1i(c)(1)(C)}—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(¢)(1)(C).

~ . Restitution

13. The Defendant agrees to the entry of a restitution order for the full amount of any
victims’ losses. The Defendant agrees that, pursuant to 18 U.S.C. §§ 3663 and 3663A and
3563(b)(2) and 3583(d), the Court may order restitution of the full amount of the actual, total loss
caused by the offense conduct set forth in the factual stipulation. The total amount of restitution
shall be due immediately and shall be ordered to be paid forthwith. Any payment schedule imposed
by the Court establishes only a minimum obligation. Defendant will make a good faith effort to
pay any restitution. Regardless of Defendant’s compliance, any payment schedule does not limit
the United States’ ability to collect additional amounts from Defendant through all available
collection remedies at any time. The Defendant further agrees that the Defendant will fully
- disclose to this Office, the probation officer, and to the Court, subject to the penalty of perjury, all
information (including but not limited to copies of all relevant bank and financial records)
regarding the current location and prior disposition of all funds obtained as a result of the criminal
conduct set forth in the factual stipulation. The Defendant further agrees to take all reasonable
steps to retrieve or repatriate any such funds and to make them available for restitution. If the
Defendant does not fulfill this provision, it will be considered a material breach of this Agreement,

and this Office may seek to be relieved of its obligations under this Agreement.

Rev. August 2018
Case 1:19-cr-00493-SAG Document9 Filed 10/22/19 Page 8 of 11

Court Not a Party

14. The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty ‘allowed by law. Neither the prosecutor, defense
counsel, nor the Court can make a binding prediction, promise, or representation as to what
guidelines range or sentence the Defendant will receive. The Defendant agrees that no one has
made such a binding prediction or promise.

Entire Agreement

15. = This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

16. Ifthe Defendant fully accepts each and every term and condition of this Agreement,
please sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,
Robert K. Hur

United se a

Paul A. Riley.
Assistant United States Attorney

 

I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. J understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

jolth h4 LWesleg wae

Date Wenbo Wang

 

Rev. August 2018
Case 1:19-cr-00493-SAG Document9 Filed 10/22/19 Page 9 of 11

i am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and volun

(2[16 4 : | 2 Yo
. <_David ischer, Esq. co

   
 
 
 

Date

The plea asreanut 4+ Sea eV Swpp eur K 7 sdabuet ff,
woe explaid ad mad fo the Dobedint
with ~the a Ss ste ce. eo a prrFssud
aderedey 1 the Leer) Co, Mary lar)
Delertov Cortes
\ Weako Wey _le Wo L9
x Les 4

— TDend W, Fischer Eg |

Rev. August 2018
Case 1:19-cr-00493-SAG Document9 Filed 10/22/19 Page 10 of 11

ATTACHMENT A to Te
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Wenbo Wang, age 47, is a resident of Brooklyn, New York. From approximately
January 2017, at the latest, to January 2019, Wang operated a sex trafficking business, in which
she employed Chinese nationals for the purpose of prostitution at various motels in Maryland, as
well as in other states.

The Defendants trafficked more than 10 victims in connection with the business (the
“Victims”). In connection with the business, a number of the Victims traveled across state lines
from New York to Maryland to engage in prostitution. .

Wang would recruit customers by placing ads on websites such as Cityxguide.com.
These advertisements included photographs of nude Asian women, rates for prostitution services,
and Wang’s phone number or the phone number of ber co-conspirators. When someone called
or texted Wang’s phone in response to an advertisement, Wang would arrange for prostitution
services with a Victim waiting at a local hotel and inform the customer of the rates: $160 per
hour or $140 per half hour. Wang would then use her phone, a facility of interstate commerce,
and an app called WeChat, to communicate with the Victim about the details concerning the
“date.”

For instance, in July 2018, Victim 1 met with Wang in Flushing, New York and Victim 1
agreed to work at a Motel 6 located at 497 Quince Road Gaithersburg, Maryland—a motel chosen
by Wang. Victim 1 traveled from Flushing, New York to Gaithersburg, Maryland in her vehicle,
booked a room at the Motel 6 under the name of a third-party, and engaged in various sex acts
{including intercourse and oral sex) during “dates” pre-arranged by Wang and her co-conspirators.

Victim 1 spent a total of 11 days at the Motel 6 and saw anywhere from ‘six to ten
“customers” per day. Victim 1 communicated with Wang about the “dates” using her cell phone
and the WeChat app.

On August 1, 2018, Montgomery County law enforcement obtained and executed a search
and seizure warrant on Room 315 of the Motel 6 in Gaithersburg, Maryland. They located, among
other things, (1) a large number of condoms, including condoms hidden in a food container within
the room; (2) a sheet of paper reflecting tallies of “dates” and the rates paid for the dates: $160,
$140, $120; and (3) $420 and $260 in U.S. currency in the pockets of a bathrobe in room.

Law enforcement also obtained and executed a.search and seizure warrant on Victim i's
vehicle. They located, among other things, (1) $6680 in U.S. currency, concealed within toilet

paper rolls in the vehicle’s trunk; and a (2) folio from the Motel 6 hotel bearing the name “Wenbo
Wang.”

"Rev. August 2018
Case 1:19-cr-00493-SAG Document9 Filed 10/22/19 Page 11 of 11

On January 10, 2019,Howard:County,;law enforcement spoke,with Victim 1. Victim 1,
among other things, (1) identified her, trafficker as Wenbo;Wang; (2) provided law enforcement
various bank account and routing numbers that she and other Victims used to send Wang money
earned from prostitution via money order; (3) advised that other Victims would ‘stay, at various
locations for a week or two at a time before switching locations; and (4) located online and showed
law enforcement advertisements that Wang and her co-conspirators posted concerning prostitution
services, including an advertisement Featuring Wang's phone number.

roe Ngt eres

On January 24, 2019, Howard County, investigators identified and responded to one of
Wang’s prostitution advertisements and arranged a “date” at an Econo Lodge motel in Laurel,
Maryland. An undercover investigator (UC) knocked on room 129, where he was informed to go,
and Victim 2 answered the door and allowed the’ UC to enter the room. The investigator and
Victim 2 discussed services and prices, and Victim'2 stated that it would cost $160 for an hour.

The UC handed over $160, and Victim 2 removed her clothing and was exposed from the waist
down. Pn hs, AAT OL EAT LIS VIG Aad

/ td (Law enforcement then entered the room and spoke with Victim 2 who, among other things,
(1) identified her trafficker as Wang; and (2). stated that she had been i in the motel fora few days~

working as a prostitute. stay +d bepoqrun i bre it ubastetl” “allen yigv! onaW

soul With the assistance of Victim:2!law enforcement developed a fuse to draw Wang down to.

Maryland from New York to the Econo’ Lodge’ the following day.* On January 25/:2019,"Wang !
arrived with Victim 3, who was to replace Victim 2 in the hotel room. Victim 3 had multiple
grocery bags with her containing approximately 500 unused condoms.

Law enforcement arrested (Wang and seized, three, phones incident ,to,her arrest. Law

sti Odden wa
enforcement ‘obtained warrants to search them.” The ‘phonies contained, among other things, (1),
numerous photographs of young Asian similar in appearance to 1 the photos used in connection with”
the prostitution: advertisements posted on cityx guide. com | referenced-above; - (2) photos of business

ot) Daa wy

cards of various 1 motels i in n Maryland (including the Econo Lodge i in Laurel; Maryland), as Well as.

motels i in other states; and (3) numerous text: t message exchanges with « “customers” i in which Wang g,

tow tears ow i Abide wr NL

and the’ customers discussed i prostitution s services, , prices, “and los : ions.

mre meng tase - ee 2

et. nh So STIPULATED: Sites coq atte bases!
ot vied oth es args inbred wd aaorGes

bebrory can inghs Sefl ad ode ative tds oan

Supe yen tnemim. voy
fo ottitaine rylio To stretousl
mot cew oy tote ted fotiaaa
ation. strat sotfnid wash te

 
   
     

bid th] “at

    

a. ae darth.

 

forging cnn 1d Both angteoe tira) Paul A Riley ai eth Bost svn be ae
Assistant United States Attorney
Inerreobne ahh basbotedittee qhialqiens she oqoos jing inchoate fT J

voy “Star .6e8 gi wTlO ent vd botetiesl cures. ious ita vai iit. vin wh Zap rg ee
bon oot cia afepeeros Ubsdle tusbecdod sd WEAN 0 wwereher int alte Side
gO) oo fer 2B ont aug? edt at jo oqect fi sWenbo Wang Hae tagty VU stoma aaa ak so dh,
Defen HET

inemigtettre a Ustuush ad agormecoeor Teale beta,
auto puaber tot? og te deer AIG! ator Sieve oe FC- fly Ab le Gf (qi ie
DIB fe er a anouneie vu tnex2Bavid: ‘Fischer, Behe he ea othe SLD Sh obabon

sideug a. Lie wHut tga, fhe tosbos Counsel for Defendant th. mi oynya ya Le alls
SOFT ewes ‘bees “he, dare. cu cieantedin:. mume.otta verte equ an fan shovoudedl

 
   

 

   
   

Rev. August 2018
2

aOR ougae on H
